Citation Nr: 1236410	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to January 1982 as well as service during periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Atlanta, Georgia.

The case was previously Remanded by the Board in May 2012.  Subsequently, one of the claims on appeal, entitlement to service connection for a low back disorder, was granted by the RO/AMC.  As such, that issue is no longer on appeal.  The remaining claim of entitlement to service connection for a right shoulder disorder is ready for further disposition. 

The issues of entitlement to service connection for an acquired psychiatric disorder including depression, a bilateral knee disorder (to include as secondary to a service-connected low back disability and/or depression), hypertension and headaches (both including as secondary to depression) were raised in the September 2012 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Further, the Board notes that in September 2012, the Veteran, through his representative, submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, right shoulder degenerative joint disease was incurred during active service.



CONCLUSION OF LAW

Entitlement to service connection for degenerative joint disease of the right shoulder is granted.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Service Connection 

In the present case, the Veteran claims entitlement to service connection for a current right shoulder disorder due to a football injury in service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.").

For certain chronic disorders, including degenerative joint disease (arthritis), service connection may be granted on a presumptive basis if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran has been diagnosed with degenerative joint disease in the right shoulder, however the earliest indication of degenerative disease, of record, is a January 1997 operative report regarding the Veteran's arthroscopic surgery on his right shoulder.  The January 1997 surgery occurred more than one year following discharge from service in 1982, therefore service connection is not warranted on a presumptive basis.  

Regarding the in-service injury, service treatment records are silent as to a right shoulder injury.  The Board has considered the Veteran's and his buddy's statements that a football injury occurred in service.  The Veteran and his buddy have reported that the Veteran injured his right shoulder playing football in service.  The Veteran's buddy has reported that he remembers the drill instructer allowing the Veteran to hang his gun over his left shoulder for one week following the injury, due to the Veteran's right shoulder pain.  The Veteran and his buddy are competent to report these events as the observations came to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds the statements to be credible.  As such, the Board finds that the in-service injury occurred. 
Next, the Board has considered the Veteran's reports of continuity of symptomatology since service.  

The Board must consider and weigh both the lay and the medical evidence.  The Court has held in this regard that the Board is required to consider "all pertinent medical and lay evidence."  38 U.S.C. § 1154(a); see also 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.303(a), 3.307(b) (2010).  When considering such lay evidence, the Board should determine, on a case-to-case basis, whether the veteran's particular disability is the type of disability for which lay evidence is competent.  See Jandreau, 492 F.3d at 1376-77 (cited in Robinson v. Shinseki, 312 Fed.Appx. 336, 339 (Fed.Cir.2009) (remanding the matter for consideration of the appellant's lay evidence, which requires a "two-step analysis" that begins with an evaluation of whether the veteran's disability is the type of injury for which lay evidence is competent)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).

In the present case, the Board finds the Veteran is competent to report that he has experienced shoulder pain and difficulty since service as these observations have  come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds the Veteran's statements to be credible. 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he injured his right shoulder in service and has continued to suffer from right shoulder symptoms since service.  The Veteran has reported that he sought treatment for his right shoulder in 1984.  See June 2012 VA-contracted examination report.  Further, the Veteran underwent arthroscopic surgery on his right shoulder in January 1997.  There is no indication that the surgery was performed due to an intervening cause.  See January 1997 operative report.  The preoperative diagnosis was chronic impingement syndrome, rule out slap lesion.  The post-operative diagnosis was complete and chronic avulsion of superior and anterior labrum from 12 to 3 o'clock with grade II slap to the 11 o'clock position, subacromial impingement and subacromial bursitis.  The operation was described as arthroscopy, right glenohumeral joint with debridement of glenoid labral tear, subacromial decompression, coracoacromial ligament release and distal clavicle resection.  The procedure report noted some early degenerative fraying anteriorly over the articular surface of the glenoid from the 2 to 3 o'clock position.  

The Board finds that the Veteran's statements regarding continuity of symptomatology are credible and probative, consistent with the medical evidence of record, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Further, the Board notes that VA has attempted to obtain an adequate VA medical opinion regarding a nexus between the Veteran's current disorder and the in-service injury and has been unable to do so.  The Board acknowledges that an unfavorable June 2012 and August 2012 VA-contracted examination report and addendum opinion are of record; however, for the following reasons, the Board finds the report and addendum are inadequate.  As the remaining medical evidence is not against the claim, and the Board has found that the Veteran's competent statements regarding continuity of symptomatology are in fact credible, the Board finds the evidence is at least in equipoise.  

Regarding the VA-contracted examination and addendum opinions, in accordance with the Board's May 2012 Remand, the Veteran underwent a VA-contracted examination for his right shoulder disorder in June 2012.  The examiner conducted a thorough physical examination; however, the Board finds that the conclusions reached regarding a nexus to service, were inadequate.  Specifically, the June 2012 VA-contracted examiner did not adequately consider the fact that the in-service injury actually occurred.  For example, in the medical history section of the June 2012 VA-contracted examination report, the examiner noted that in 1976, the Veteran sustained a right shoulder injury that was treated as a deep bruise and healed.  However, in the remarks section of the same June 2012 report, the examiner noted that there was no evidence of a right shoulder problem in service.  

Additionally, in June 2012, the VA-contracted examiner noted that there was degenerative joint disease in the gleno-humeral joint but that the Veteran's current problems were associated with the acromioclavicular (AC) joint.  The June 2012 examiner based these observations upon an X-ray report but did not indicate the month and year of the report.  It is unclear when the X-rays were taken, whether they were done simultaneously with the examination or whether the examiner was reviewing some other report.  Moreover, it appears that the X-ray report is not of record.    

Additionally, VA sought an addendum opinion from the VA-contracted examiner. In the August 2012 addendum opinion, the VA-contracted examiner noted that there was degenerative joint disease of the AC joint but the examiner did not discuss the gleno-humeral joint.  The Board is left to wonder what the examiner's intentions were regarding the degenerative joint disease of the gleno-humeral joint.

Then, in the August 2012 addendum opinion, the examiner indicated that the basis for the conclusion that the current degenerative joint disease in the right shoulder was not related to service was that there was no X-ray evidence of an AC joint dislocation.  The Board acknowledges that during the June 2012 examination, the Veteran reported that he believed he had dislocated the right shoulder at some point and that such dislocation was due to the in-service injury.  However, the examiner should not have based a nexus opinion solely on the presence or absence of a dislocation, particularly in light of the fact that the Veteran has current diagnoses of degenerative joint disease in both the AC joint and the gleno-humeral joint.  Significantly, the examiner did not explain why an AC joint dislocation was essential in finding a relationship between the in-service right shoulder injury and the current diagnoses of degenerative joint disease in the AC and gleno-humeral joints.  Further, the VA examiner did not offer an opinion as to whether the Veteran's in-service football injury could have caused degenerative joint disease in any part of the shoulder, even if the shoulder was not actually dislocated when the football injury occurred.  

In this case, the Board affords the June 2012 and August 2012 nexus opinions no probative value as the conclusions and supporting rationale were inadequate.  

In the absence of probative evidence against the claim, and competent and credible statements of continuity of symptomatology in favor of the claim, the Board finds the evidence is essentially in equipoise.  In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107(b) provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt."

Evidence is in "approximate balance" when the evidence in favor of and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the fact finder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current degenerative joint disease of his right shoulder, service connection is warranted and the claim must be granted.


ORDER


Service connection for degenerative joint disease of the right shoulder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


